DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. Applicant argued that, “To be clear, the rejection of claim 1 is based on a modification of DeMoss by Stumpf2, based solely on a disclosure made in claim 1 of Stumpf2 which refers to a "stretchable fabric strip" in col 16 line 61 and col 17 lines 15-16. There is no reference to this stretchable property of the fabric strip in the description, and therefore no discussion of the purpose or advantage provided by making the fabric out of a stretchable material. Stumpf2 discloses an invention relating to an apparatus for making pocketed coil springs rather than to an invention relating to the mattress or springs themselves. As such, the description of the pocketed coil springs is limited to column 3 line 10 to column 4 line 59 with the remainder of the description being devoted to an explanation of the construction and operation of the manufacturing apparatus. In order for the use of elasticated material to be important to the operation of the mattress formed by the apparatus described in Stumpf2, it would be necessary to mention the balance between the tension of the springs and the elasticity of the material. Since elasticity is only mentioned in the claims there is no such description. 
A key feature of the apparatus described in Stumpf2 is the rotation of the springs from the condition shown in FIG. 4 where the springs are compressed flat and FIG. 3 where they have been released and rotated through 90 degrees (in FIGS. 4 and 3 the fabric strip which forms the pocket remains in the same orientation and the springs rotate). This is set out under the heading "Spring Turner" from column 10 line 55 to the end of column 12 and in particular col 11 lines 18 to 34 and col 11 
The point being made here is that a person skilled in the art familiar with DeMoss would not in fact be motivated to modify DeMoss based on the apparent teaching in Stumpf2 that the fabric is made from a stretchable (hence elastic) material. Applicant notes that under MPEP § 2143 "[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit." 
The Office Action indicates that a person skilled in the art would have found it obvious to modify DeMoss to have a stretchable fabric as disclosed in Stumpf2 "in order to allow for easier loading of the springs into the pockets." However, this does not seem to be a problem in DeMoss that requires addressing. In particular, DeMoss teaches that the springs 100 are inserted into pockets 310 that are formed from a fabric that is composed of a material that allows for the fabric to be joined or welded together by heat and pressure. DeMoss explains that the fabric is folded in half and joined together at the top surface and side edges to form, or define, a pocket. The pocketed springs 300 are then arranged in a succession of strings, and then each of the strings is connected to each other side by side. See DeMoss, 1 [0027]. Thus, in DeMoss the springs 300 are essentially wrapped inside of a fabric that is folded in half and then joined to itself by welding or stitching to form a pocket 310 that fully encloses 
This is not found persuasive. There are multiple reasons for which one of ordinary skill in the art would incorporate elasticity into a fabric pocket for a spring as in Stumpf 2. To begin with, the advantage of Stumpf 2’s invention is to provide “economic and production advantages over the prior art methods and apparatus” for inserting coil springs into pockets (Column 1; lines 40-45). DeMoss, being similarly concerned with coil springs which are pocketed, could take advantage of these economic and production advantages of the Stumpf 2 insertion process by incorporating elasticity into DeMoss’s fabric pocket, thus allowing for easier loading of the springs into the pockets. Additionally, elasticity in a pocket could provide other advantages, such as a softer end product which some users prefer and thus an increase in those user’s comfort. Finally, incorporating elasticity into the fabric of the pocket is merely a change in material and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Applicant also argued, “The DeMoss disclosure relates mainly to the process of forming a "coil-in-coil" spring for mattresses and other bedding products. Thus, the springs 100 include an outside coil 
This is not found persuasive. A fabric with elasticity would not necessarily result in an uneven surface of the mattress in DeMoss. DeMoss’s springs, as the Applicant stated, are meant to exert a spring force on the fabric of the pocket. Even a non-elastic fabric could eventually be stretched out under such a force. However regardless of that, as long as the fabric was uniform throughout all the pockets, the springs would stretch the fabric uniformly, and thus would not result in an uneven profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13, 15, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss (US Patent 20100257675) in view of Stumpf 2 (US Patent 4439977).
Regarding claim 1, DeMoss teaches a pressure control layer, comprising: a plurality of interconnected fabric pockets (Figure 10,310), and a plurality of helical spring members (Figure 10; 300), each said fabric pocket enclosing at least one of the plurality of helical spring members. DeMoss does not specifically teach at least one said fabric pocket is made from elastic material. Stumpf 2 teaches at least one said fabric pocket is made from elastic material (Claim 1 "a series of coil springs pocketed within an elongate stretchable fabric strip"). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fabric material of DeMoss to be elastic as in Stumpf 2 in order to allow for easier loading of the springs into the pockets.
 Regarding claim 2, Stumpf 2 teaches each said fabric pocket is made from elastic material (Claim 1).
 Regarding claim 12, DeMoss teaches each said fabric pocket is made from polyester (Paragraph 27).
 Regarding claim 13, DeMoss teaches each said fabric pocket is made from at least one polymer (Paragraph 27).
Regarding claim 15, DeMoss does not teach each said fabric pocket encloses a plurality of said helical spring members (Figure 11; the two springs 300 as shown).
Regarding claim 21, DeMoss teaches a mattress (Figure 11, 400) incorporating a pressure control layer as claimed in claim.
  Regarding claim 26, DeMoss teaches each of the helical spring members is spaced from an inner surface of the fabric pocket within which the helical spring member is enclosed (Figure 11; the narrower spring is spaced from the pocket).
Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss (US Patent 20100257675) in view of Stumpf (US Patent 6131892) in view of Stumpf 2 (US Patent 4439977).
 Regarding claim 3, DeMoss does not specifically teach said pressure control layer comprises an upper fabric sheath portion and a lower fabric sheath portion, each said fabric pocket is defined by at least one elongate seam formed between said upper and lower fabric sheath portions, said at least one elongate seam interconnecting at least two said fabric pockets and defining the periphery of at least two said fabric pockets. Stumpf teaches said pressure control layer comprises an upper fabric sheath portion and a lower fabric sheath portion (Figure 3; above and below the line 20), each said fabric pocket is defined by at least one elongate seam formed between said upper and lower fabric sheath portions, said at least one elongate seam interconnecting at least two said fabric pockets and defining the periphery of at least two said fabric pockets (figure 3; 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of DeMoss to include longitudinal connecting seams as in Stumpf in order to form tight pockets for the springs and simplify manufacture by performing one seam along multiple pockets.
Regarding claim 4, Stumpf teaches at least one said elongate seam extends in a direction substantially perpendicular to the axis defining the height of the pressure control layer in use (Figure 3; 20).
Regarding claim 5, DeMoss does not teach at least two said fabric pockets are interconnected by at least one elongate seam, wherein at least one said elongate seam extends substantially parallel to the axis defining the height of the pressure control layer in use. Stumpf teaches at least two said fabric pockets are interconnected by at least one elongate seam, wherein at least one said elongate seam extends substantially parallel to the axis defining the height of the pressure control layer in use (Figure 3; 14). It would have been obvious to one 
Regarding claim 6, DeMoss does not teach at least two said fabric pockets are interconnected by at least one planar seam. Stumpf teaches at least two said fabric pockets are interconnected by at least one planar seam (Figure 3; 20 is a planar seam).
 Regarding claim 7, Stumpf teaches at least one said elongate seam is a heat pressed seam (column 3; lines 3-12 discuss that at least portion 24 of seam 22 can be either a thermally welded seam, an adhesive seam, or a stitched seam).
Regarding claim 8, Stumpf teaches at least one said elongate seam is a glued seam (column 3; lines 3-12 discuss that at least portion 24 of seam 22 can be either a thermally welded seam, an adhesive seam, or a stitched seam).
Regarding claim 9, Stumpf teaches at least one said elongate seam is a stitched seam (column 3; lines 3-12 discuss that at least portion 24 of seam 22 can be either a thermally welded seam, an adhesive seam, or a stitched seam).
Claims 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss (US Patent 20100257675) in view of Zysman (US Patent 3633228) in view of Stumpf 2 (US Patent 4439977).
 Regarding claim 10, DeMoss does not teach said fabric pockets are interconnected by means of a plurality of ribs. Zysman teaches said fabric pockets are interconnected by means of a plurality of ribs (Figure 2; 14 and Column 2; lines 28-33). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of DeMoss to be interconnected by ribs as in Zysman in order to securely attach the pockets together to form the mattress.
Regarding claim 17, DeMoss does not teach a foam layer disposed above said fabric pockets, in use. Zysman teaches a foam layer disposed above said fabric pockets, in use (Column 3; lines 46-56). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of DeMoss to include a foam layer as in Zysman in order to create a softer experience for the user.
 Regarding claim 19, DeMoss does not teach a fibre layer disposed above said fabric pockets, in use. Zysman teaches a fibre layer disposed above said fabric pockets, in use (Column 3; lines 46-56). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of DeMoss to include a fibre layer as in Zysman in order to create a softer experience for the user.
 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss (US Patent 20100257675) in view of Stumpf 2 (US Patent 4439977).
 Regarding claim 11, DeMoss does not teach each said fabric pocket is made from terry toweling. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of the pockets to be a different elastic material in order to meet user preferences and increase user comfort, and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss (US Patent 20100257675) in view of Spinks (US Patent Application Publication 20140250602) in view of Stumpf 2 (US Patent 4439977).
 Regarding claim 16, DeMoss does not teach each said fabric pocket encloses a plurality of said helical spring members in a stacked configuration. Spinks teaches each said fabric pocket encloses a plurality of said spring members in a stacked configuration (Figure 3; 22, .
 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss (US Patent 20100257675) in view of Oldham (US Patent 2236007) in view of Stumpf 2 (US Patent 4439977).
  Regarding claim 22, DeMoss does not teach seating incorporating a pressure control layer as claimed in claim 1. Oldham teaches seating incorporating a pressure control layer as claimed in claim 1 (Column 1; lines 1-2 and Figure 1; 1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the spring system of DeMoss to be in a seat cushion in order to allow for the pressure level achieved by DeMoss to be used for seating comfort.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/22/2021